                   Case 18-26004         Doc 63   Filed 02/12/21    Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                      (at Greenbelt)

In re:                                            :
                                                  :
KARON COOPER,                                     :   Case No. 18-2-6004
                                                  :   Chapter 13
                               Debtor.            :
                                                  :

                   TRUSTEE’S MOTION FOR DISALLOWANCE OF CLAIM
               AS TO WHICH THE CLAIMANT HAS REFUSED DISTRIBUTIONS
             _________________________________________________________________


         Timothy P. Branigan, Chapter 13 trustee in the above-captioned case (“Trustee”), pursuant to

section 502 of the Bankruptcy Code and Bankruptcy Rule 3007, requests the Court to disallow the

claim on behalf of Wilmington Savings Fund Society, FSB whose successor in interest is U.S. Bank

Trust National Association, as Trustee of BKPL Lodge Series I Trust whose servicer is SN Servicing

Corporation (the “Claimant”) dated January 17, 2019 in the amount of $26,498.05 (the “Claim”). The

Claimant has: (1) refused to accept distributions made pursuant to the plan confirmed in the case;

and/or (2) advised the Trustee that collateral securing the claim has been or will be executed upon;

and/or (3) failed either to withdraw the Claim or to amend the Claim to reflect any deficiency resulting

from the execution. The Claim should be disallowed to permit plan funds to be disbursed to other

creditors.

         WHEREFORE, the Trustee prays that the Court disallow the Claim.

                                                      Respectfully submitted,


February 12, 2021                                     /s/ Timothy P. Branigan     __     _____
                                                      Timothy P. Branigan (Fed. Bar No. 06295)
                                                      Chapter 13 Trustee
                                                      9891 Broken Land Parkway, Suite 301
                                                      Columbia, MD 21046
                                                      (410) 290-9120
                  Case 18-26004        Doc 63   Filed 02/12/21   Page 2 of 2




       PLEASE TAKE NOTICE that: (1) within thirty (30) days after the date on the certificate

of service of the objection, the claimant may file and serve a memorandum in opposition,

together with any documents and other evidence the claimant wishes to attach in support of its

claim, unless the claimant wishes to rely solely upon the proof of claim; and (2) an interested

party may request a hearing that will be held in the court’s discretion.

                                   Certificate of Service
                   __________________________________________________

       I hereby certify that, the following persons are to be served electronically via the CM/ECF

system:

Edward C. Christman, Jr., Esq.
Keith Yacko, Esq.

I caused a copy of the pleading to be sent on February 12, 2021 by first-class U.S. mail, postage

prepaid to:

SN Servicing, Corporation                          The Law Offices of Michelle Ghidotti
Attn: Robin P. Arkley, II, President               Attn: Kristin Zilberstein, Authorized Agent
323 5th Street                                     1920 Old Tustin Ave.
Eureka, CA 95501                                   Santa Ana, CA 92705

Karon Cooper
5521 Helmont Drive
Oxon Hill, MD 20745

                                                   /s/ Timothy P. Branigan_           ____
                                                   Timothy P. Branigan (Fed. Bar No. 06295)




                                                -2-
